Name: Commission Implementing Decision (EU) 2015/1960 of 29 October 2015 on the establishment of the annual priority lists for 2016 for the development of network codes and guidelines (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: energy policy;  European construction;  technology and technical regulations;  electrical and nuclear industries;  construction and town planning
 Date Published: 2015-10-30

 30.10.2015 EN Official Journal of the European Union L 284/187 COMMISSION IMPLEMENTING DECISION (EU) 2015/1960 of 29 October 2015 on the establishment of the annual priority lists for 2016 for the development of network codes and guidelines (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 714/2009 of the European Parliament and of the Council of 13 July 2009 on conditions for access to the network for cross-border exchanges in electricity and repealing Regulation (EC) No 1228/2003 (1) (Electricity Regulation) and in particular Article 6(1) thereof, Having regard to Regulation (EC) No 715/2009 of the European Parliament and of the Council of 13 July 2009 on conditions for access to natural gas transmission networks and repealing Regulation (EC) No 1775/2005 (2) (Gas Regulation), and in particular Article 6(1) thereof, Whereas: (1) The development and implementation of network codes and guidelines is an important action to be taken in order to fully integrate the internal energy market. The Third energy package (3) has created an institutional framework for the development of network codes with a view to harmonising, where necessary, the technical, operational and market rules governing the electricity and gas grids. For this purpose the Agency for the Cooperation of Energy Regulators (ACER), the European Network of Transmission System Operators (ENTSOs) and the Commission work in close cooperation with all relevant stakeholders. (2) The areas in which network codes can be developed are set out in Articles 8(6) of the Electricity Regulation and the Gas Regulation. Despite the possibility to develop network codes the Commission may also decide to develop guidelines in the areas set out in Article 18(1), (2), (3) of the Electricity Regulation and Article 23(1) of the Gas Regulation. In accordance with Articles 6(1) of the Electricity Regulation and the Gas Regulation the Commission should first establish an annual priority list identifying the areas to be included in the development of network codes. (3) Harmonised gas rules on congestion management procedures, capacity allocation, balancing and interoperability and data exchange have already been adopted and published in the past three years. Harmonised electricity rules on capacity allocation and congestion management have already been adopted and published in July 2015. (4) In the public consultation (4) the majority of stakeholders supported the prioritization of the work already started and emphasised the importance of a proper and well-coordinated implementation of adopted network codes and guidelines whereby a structured involvement of stakeholders is ensured. (5) Acknowledging the responses of stakeholders and having regard to the various actions needed to ensure the full integration of the internal energy market and the fact that the implementation of network codes and guidelines will require significant resources from all relevant parties including the European Commission, ACER, ENTSOs and stakeholders, no new areas were added to the annual priority lists. In order to be able to integrate the forthcoming CEN standard on H-gas quality into the network code on interoperability and data exchange its amendment was introduced into the gas annual priority list for 2016. Harmonised rules on requirements for grid connection applicable to generators were reinserted to the electricity annual priority list for 2016 as the final adoption of this network code will take place in the beginning of 2016. HAS ADOPTED THIS DECISION: Article 1 This Decision establishes the annual priority lists for 2016 for the development of network codes and guidelines for electricity and gas. Article 2 The annual priority list for 2016 for the development of harmonised electricity rules shall be the following:  network connection rules:  rules on requirements for grid connection applicable to generators (Commission continuing adoption phase after Committee voting in 2015),  demand connection (Commission continuing adoption phase after Committee voting in 2015),  rules on high-voltage direct current transmission system connection (Commission continuing adoption phase after Committee voting in 2015),  rules regarding system operations (Commission continuing adoption phase after Committee voting in 2015),  rules for longer term (forward) capacity allocation (Commission continuing adoption phase after Committee voting in 2015),  balancing rules including network-related reserve power (finalise network code and start Commission adoption phase),  rules on emergency & restoration (finalise network code and start Commission adoption phase),  rules regarding harmonised transmission tariff structures (ACER to prepare framework guideline depending on the results of ACER's scoping activity and decisions taken as part of the energy market design initiative). Article 3 The annual priority list for 2016 for the development of harmonised gas rules shall be the following:  rules regarding harmonised transmission tariff structures (start Commission adoption phase),  rules regarding an EU-wide market-based approach on the allocation of new build gas transmission capacity (start Commission adoption phase).  rules regarding forthcoming CEN standard on H-gas quality (draft amendment proposal to the network code on interoperability and data exchange rules and start Commission adoption phase). Article 4 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 29 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 211, 14.8.2009, p. 15. (2) OJ L 211, 14.8.2009, p. 36. (3) The Third Energy Package consists of Directive 2009/72/EC of the European Parliament and of the Council (OJ L 211, 14.8.2009, p. 55), Directive 2009/73/EC of the European Parliament and of the Council (OJ L 211, 14.8.2009, p. 94), Directive 2003/55/EC of the European Parliament and of the Council (OJ L 176, 15.7.2003, p. 57), Regulation (EC) No 714/2009, Regulation (EC) No 715/2009 and Regulation (EC) No 713/2009 of the European Parliament and of the Council (OJ L 211, 14.8.2009, p. 1). (4) The responses are published under http://ec.europa.eu/energy/en/consultations/consultation-establishment-annual-priority-lists-development-network-codes-and.